Bell, J.
It may be assumed as beyond question, that the legacies bequeathed by the last will of John Boose, to be paid^-te. his son Peter Boose, became a charge upon the land, devised to the latter; Holliday v. Summerville, 3 Penna. Rep. 533; Hellman v. Hellman, 4 Rawle, 440; Montgomery v. McElroy, 3 Watts & Serg. 370; and it is also clear of doubt, upon the *245authorities, that the legal effect of the sale made by the administrators of the devisee for the payment of his debts, by virtue of the "order of the Orphan’s Court, divested the lien of these legacies, though payable by instalments, a portion óf which had not fallen due at the time of the sále, and turned the legatees round upon the fund in the hands of the administrator for payment; Barnet v. Washebaugh, 16 Serg. & Rawle, 410; McLanahan v. Wyant, 1 Penna. Rep. 112; Ramsey’s Appeal, 4 Watts, 71; Hellman v. Hellman, supra. This general effect is not denied by the appellants, but they insist that the present case is withdrawn from the operation of the rule by the peculiarity of the conditions of sale prescribed by the administrators, to which the purchaser, Meisenhelter, assented, and of which, as they say, his subsequent judgment creditors, now claiming the fund in the court below, either had notice, or might have found sufficient on the record, constituting his title, to put them upon inquiry. When ordering the sale, the Orphan’s Court virtually prescribed as a condition, the payment of the purchase-money in cash, or at least before the delivery of the deed, for such is always to be taken as the terms of such a sale when no other conditions are expressly imposed by the court. Had the administrators a right of their own mere motion to stipulate other and different conditions, by which a lien upon the land sold could be either créated or prolonged ? Repeated decisions in this state have settled the principle that an officer of the court, whether called sheriff or administrator, executing its process for the sale of land, in payment of debts, has no power to prescribe conditions other than those which the law or the court has indicated, and his attempt to do so will not be permitted to affect, as with a lien, interests subsequently acquired by third persons, either as purchasers for value or encumbrancers; Hellman v. Hellman, supra; Eshelman v. Witmer, 2 Watts, 263; Aulenbaugh v. Umbehauer, 8 Watts, 48; S. C. 3 Watts & Serg. 259; Mode’s Appeal, 6 Watts & Serg. 280. But were this otherwise, and granting that such subsequent party in interest might be affected by a second lien, not appearing of record or on the face of the title, but of which he had express notice or means of notice, how could this interfere with the claims of Meisenhelter’s creditors, to whom the court below has awarded the proceeds of the sheriff’s sale ? Express notice to them of the written' conditions of sale made by the administrators or of the alleged agreement between the latter and Meisenhelter, for a continuance of the lien of the legacies, is not pretended.
Was there any thing in the title of their debtor to which they *246may be supposed to have looked before loaning tbeir money, to put them upon an inquiry that would necessarily have led them to a knowledge of the adverse claim ? Absolutely nothing. The administrators’ conditions were not returned with the order of sale, nor in. any way alluded to in the certificate of sale made to the court. On the contrary, the administrators expressly reported that they had made sale to David Meisenhelter for a sum certain, according to the order issued to them, and this sale was afterwards confirmed, subject to the payment of the purchase-money, according to the conditions of sale, meaning, of course, those prescribed by the court, for of these conditions only had it any knowledge. Acting upon the decree which directed a conveyance to the purchaser, the' administrators subsequently executed a deed to Meisenhelter, containing a recital of the proceedings had in the Orphan’s Court, just as they appear of record; an acknowledgment of the payment of the purchase-money, being the amount bid at the sale, and granting the estate as it existed in the decedent in his lifetime. Nowhere are the private conditions of sale even hinted at. Indeed, it may be asserted, without hazard of error, that so far from there being any intimation in the record or on the face of the deed, to which the parties were alone bound to look, tending to disclose the existence of a second lien, every thing visible led to a directly contrary conclusion. Were we then disposed-, under any circumstances, to put subsequent Iona fide encumbrances to the hazard of an inquiry in pais, there is nothing here making such an inquiry incumbent upon them. Consulting the record of sale, they found the lien of the legacies satisfied and extinguished by operation of law. They had a right to/ rely upon this as importing verity, and no verbal intimation, had such even been shown, would have been sufficient to bind them to inquire into the validity of the supposed liens. Repeating an observation made by Mr. Justice Sergeant, in Mode’s Appeal, 6 Watts & Serg. 280, it may truly be said that no person would buy, or creditor lend his money, if he was liable to be affected by such claims. We are, therefore, ufiable to perceive any equity in the legatees superior to the legal right of the judgment creditors, and consequently the decree of the court below, preferring the claims of the latter, must be affirmed.
There is nothing in the objection to the action of the court, in. refusing to direct an issue, simply because there was no disputed fact requiring the intervention of a jury. Admitting all the legatees averred, it would not enable them to come in on the fund in preference to the judgment creditors. Decree affirmed.